Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.1 SIRIUS Satellite Radio Announces Post-Merger Financial Guidance for the Combined Company Expects 2009 Total Net Synergies of $400 Million Expects 2009 Adjusted EBITDA of $300 Million Expects Positive Free Cash Flow, before Satellite Capital Expenditures, for 2009 NEW YORK, NY  June 30, 2008 SIRIUS Satellite Radio (NASDAQ: SIRI) today announced financial guidance for 2009 assuming the completion of the merger of SIRIUS and XM Satellite Radio Holdings Inc. Based upon the companys preliminary analysis, it announced that: Total synergies, net of the costs to achieve such synergies, for the combined company are expected to be approximately $400 million in 2009; Adjusted EBITDA for the combined company is expected to be approximately $300 million in 2009. Adjusted EBITDA is net income/(loss) before interest and investment income, interest expense (net of amounts capitalized), depreciation expense, and non-cash stock compensation expense; and The combined company is expected to achieve positive free cash flow, before satellite capital expenditures, for the full year 2009. To date, neither SIRIUS nor XM has reported positive adjusted EBITDA or achieved free cash flow for a full year. The upside potential from this merger is significant. In addition, the synergies, adjusted EBITDA and free cash flow are expected to continue to grow in subsequent years, and we look forward to providing more detail of this growth in coming months, said Mel Karmazin, SIRIUS Chief Executive Officer and the previously announced CEO of the combined SIRIUS and XM. The closing of the pending merger remains subject to the approval from the Federal Communications Commission and satisfaction of other applicable conditions, including the refinancing of certain XM debt. On March 24, 2008, the U.S. Department of Justice informed SIRIUS and XM that it had ended its investigation into the pending merger, that it had concluded that the merger is not anti-competitive, and that it will allow the transaction to proceed. SIRIUS and XM each obtained stockholder approval for the pending merger in November 2007. The companys financial guidance for total net synergies, adjusted EBITDA and free cash flow assumes, among other things: that the merger will be consummated in the third quarter of 2008; that XM will incur certain incremental interest expense as a result of refinancing certain of its debt; that the combined company will realize certain additional advertising and subscriber revenue synergies as a result of the merger; and that the combined company will achieve cost savings and efficiencies in nearly all aspects of its operations. No assurance can be given that any of these objectives will be met or that the amount of incremental interest at XM will not exceed that anticipated by the company.
